DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/07/2019, 01/05/2021, and 02/23/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a platform 86” (Paragraph [0049], Line 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a radial line” (Claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities: “downstream extending” in Paragraph [0047], Line 2 should read “downstream-extending”; “upstream extending” in Paragraph [0047], Line 3 should read “upstream-extending”;   
Appropriate correction is required.
Claim Objections
Claims 7-8 and 13 are objected to because of the following informalities:  
“downstream extending” in Claim 7, Lines 1 & 2 should read “downstream-extending”.
“upstream extending” in Claim 7, Lines 2 & 3, should read “upstream extending”.
“downstream extending” in Claim 8 should read “downstream-extending”.
 “upstream extending” in Claim 8 should read “upstream extending”.
“downstream extending” in Claim 13, Lines 1 & 2 should read “downstream-extending”.
“upstream extending” in Claim 7, Lines 2 & 3-4, should read “upstream extending”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11, 13-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Gallagher (US Patent No: 9,353,628).
Regarding Claim 1: Gallagher discloses a fan (Figure 2A, No. 22) for a climate control outdoor unit (the fan is suitable for a climate control outdoor unit).  The fan comprises a plurality of airfoils (Figure 2B, No. 64) located around a central hub (60), wherein each of the airfoils includes a leading edge (68), a trailing edge (70) opposite the leading edge (Figure 2B), a pressure side surface (Figure 2C, No. 72) extending between the leading and trailing edges (Figure 2C), and a suction side surface (74) opposite the pressure side surface and extending between the leading and trailing edges (Figure 2C), wherein the leading edge includes a greatest negative deviation from a radial line (Figure 3B, Line of Direction “R”; Figure 5A, Line of 0° dihedral) of greater than 10% of a span 
[AltContent: connector][AltContent: connector][AltContent: textbox (Opposite (Negative Deviation))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hypotenuse)][AltContent: connector][AltContent: arrow][AltContent: textbox (Dihedral angle D)]
    PNG
    media_image1.png
    338
    292
    media_image1.png
    Greyscale

                
                    N
                    e
                    g
                    a
                    t
                    i
                    v
                    e
                     
                    D
                    e
                    v
                    i
                    a
                    t
                    i
                    o
                    n
                    =
                    O
                    p
                    p
                    o
                    s
                    i
                    t
                    e
                    =
                    H
                    y
                    p
                    o
                    t
                    e
                    n
                    u
                    s
                    e
                     
                    x
                     
                    
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    D
                                
                            
                        
                    
                    =
                    H
                    y
                    p
                    o
                    t
                    e
                    n
                    u
                    s
                    e
                     
                    x
                     
                    (
                    
                        
                            sin
                        
                        ⁡
                        
                            10
                            °
                            )
                            =
                            0.174
                             
                            x
                             
                            H
                            y
                            p
                            o
                            t
                            e
                            n
                            u
                            s
                            e
                        
                    
                
            
*10° is wright about where the greatest negative deviation is located (see Figure 5A, Curve with points 110 & 113)*
*If the hypotenuse is expended to be the entire span of the blade, then the negative deviation would = 0.174 x Span (since the Dihedral angle D would not change even if the lengths of both the opposite side and the hypotenuse change), and thus the greatest negative deviation would be greater than 10% of the span of the airfoil (since 0.174 > 0.100)*
Regarding Claim 2: Gallagher discloses the fan of Claim 1, wherein the greatest negative deviation from the radial line is greater than 15% of the span (see above: 0.174 > 0.150).
Regarding Claim 3: Gallagher discloses the fan of Claim 2, wherein the greatest negative deviation from the radial line is located at between 60% and 80% of the span (Figure 5A, greatest negative deviation of curve with points 110 and 112 is between 60-80% of span).
Regarding Claim 5: Gallagher discloses the fan of Claim 1, wherein the greatest negative deviation defines a convex profile of the leading edge with respect to the pressure side surface and the leading edge includes a concave profile with respect to the pressure side surface located adjacent the central hub (Figure 5A – convex profile near points 110 and 112, concave profile at point 108).
Regarding Claim 6: Gallagher discloses the fan of Claim 5, wherein the concave profile of the leading edge is centered at between 10% and 30% of the span of the airfoil (Figure 5A).
Regarding Claim 7: Gallagher discloses the fan of Claim 5, wherein the leading edge includes a downstream-extending concavity (at point 108) and an upstream-extending concavity (just above point 108), and the downstream-extending concavity is located radially inward of the upstream extending concavity (Figure 5A).
Regarding Claim 8: Gallagher discloses the fan of Claim 7, wherein an inflection point between the downstream-extending concavity and the upstream extending concavity is located at between 15% and 50% of the span of the airfoil (Figure 5A).
Regarding Claim 10: Gallagher discloses the fan of Claim 1, wherein a tip section located outward of 90% of the span of the airfoil includes a negative deviation of between 5% and 10% of the span from the radial line (Figure 5A – at 100% span, the dihedral angle ≈ 3° (See Figure 5A and Column 6, Lines 46-59 – 100% is at nearly the same dihedral angle as 0% span).  Therefore, the negative deviation at 100% span = Hypotenuse x sin 3° = 0.0523 x Hypotenuse = 0.0523 x span, and thus, since 0.0523 is between 0.05 and 0.10, a tip section located outward of 90% of the span of the airfoil includes a negative deviation of between 5% and 10% of the span from the radial line).
Regarding Claim 11: Gallagher discloses a fan housing assembly.  The assembly comprises a housing (15) defining an inlet and a diffuser (46) located fluidly downstream of the inlet (Figure 1); a fan (42) located within the fan housing and having a plurality of airfoils (64) located around a central hub (60), wherein each of the airfoils includes a leading edge (68), a trailing edge (70) opposite the leading edge (Figure 2B), a pressure side surface (Figure 2C, No. 72) extending between the leading and trailing edges (Figure 2C), and a suction side surface (74) opposite the pressure side surface and extending between the leading and trailing edges (Figure 2C), wherein the leading edge includes a greatest negative deviation from a radial line (Figure 3B, Line of Direction “R”; Figure 5A, Line of 0° dihedral) of greater than 10% of a span of the airfoil and the greatest negative deviation is located at between 45% and 85% of the span of the airfoil (see Figures 3B and 5A and the annotated Figure 3B above).
Regarding Claim 13: Gallagher discloses the assembly of Claim 11, further comprising a downstream-extending concavity (at point 108) along the leading edge of the airfoil and an upstream-extending concavity (just above point 108) along the leading 
Regarding Claim 14: Gallagher discloses the assembly of claim 13, wherein the greatest negative deviation from the radial line is greater than 15% of the span (see above: 0.174 > 0.150).
Regarding Claim 15: Gallagher discloses the assembly of Claim 14, wherein the greatest negative deviation from the radial line is located at between 60% and 80% of the span (Figure 5A, greatest negative deviation of curve with points 110 and 112 is between 60-80% of span).
Regarding Claim 17: Gallagher discloses the assembly of Claim 11, wherein the greatest negative deviation defines a convex profile of the leading edge with respect to the pressure side surface and the leading edge includes a concave profile with respect to the pressure side surface located adjacent the central hub (Figure 5A – convex profile near points 110 and 112, concave profile at point 108).
Regarding Claim 18: Gallagher discloses the assembly of Claim 17, wherein the concave profile of the leading edge is centered at between 10% and 30% of the span of the airfoil (Figure 5A).
Regarding Claim 20: Gallagher discloses the assembly of Claim 11, wherein a tip section located outward of 90% of the span of the airfoil includes a negative deviation of between 5% and 10% of the span from the radial line (Figure 5A – at 100% span, the dihedral angle ≈ 4° (See Figure 5A and Column 6, Lines 46-59 – 100% is at nearly the same dihedral angle as 0% span).  Therefore, the negative deviation at 100% span = Hypotenuse x sin 3° = 0.0698 x Hypotenuse = 0.0698 x span, and thus, since 0.0698 is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher.
Regarding Claims 4 and 16: Gallagher discloses the fan of Claim 1 and the assembly of Claim 11; however, Gallagher fails to disclose the airfoil at 0% the span of 
Gallagher does, however, disclose the leading edge dihedral angle, and thus the negative deviation of the leading edge from the radial line, providing necessary fan operation in cruise at lower, preferential speeds, thus enhancing aerodynamic functionality and thermal efficiency (Column 7, Lines 23-28).  
Therefore, the leading edge dihedral angle, and thus the negative deviation of the leading edge from the radial line, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the leading edge dihedral angle, and thus the negative deviation of the leading edge from the radial line, providing necessary fan operation in cruise at lower, preferential speeds, thus enhancing aerodynamic functionality and thermal efficiency.  Therefore, since the general conditions of the claim, i.e. that the airfoil comprises a negative deviation from a radial line, were disclosed in the prior art by Gallagher, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the airfoil disclosed by Gallagher having a negative deviation at 0% span of the airfoil to provide necessary fan operation in cruise at lower, preferential speeds, thus enhancing aerodynamic functionality and thermal efficiency.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Stephan (EP 2466150 A2).
Regarding Claims 9 and 19: Gallagher discloses the fan of Claim 1 and the assembly of Claim 11; however, Gallagher fails to disclose the airfoil including a tip fence extending between the leading edge and the trailing edge of the airfoil having a concave profile extending along the pressure side surface of the airfoil.
Stephan teaches an airfoil (Figure 4) comprising a tip fence (12) extending between a leading edge (6) and a trailing edge (7) of the airfoil and having a concave profile extending along the pressure side surface of the airfoil (Figure 4 & Paragraphs [0027]-[0028] of the English translation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil of the fan and assembly of Gallagher with a tip fence, as taught by Stephan, for the purpose of reducing noise and providing unobstructed airflow from the pressure to suction sides, which also promotes noise reduction (Paragraph [0009] of the English translation).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Gallagher ‘797 (US Patent No: 9,790,797).
Regarding Claim 12: Gallagher discloses the assembly of Claim 1, wherein the diffuser is a diverging diffuser (Figure 1); however, Gallagher fails to disclose the inlet including a plurality of lobes separated by a corresponding recessed portion.
Gallagher ‘797 teaches a fan housing (Figure 2, No. 22) comprising an inlet (Figure 1, No. 60) including a plurality of lobes separated by a corresponding recessed portion (Figure 2, see below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recessed Portions)][AltContent: textbox (Lobes)]
    PNG
    media_image2.png
    625
    570
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inlet of Gallagher ‘797 in for the inlet of Gallagher.  Both inlets are known elements on fan housings, and substituting the inlet of Gallagher ‘797 in for the inlet of Gallagher still results in an inlet pressure ratio being established (Column 3, Lines 19-20).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inlet of Gallagher ‘797 in for the inlet of Gallagher.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745